[Cite as L.I. Dev.-Ohio, L.L.C. v. 6150 Som Center Rd., L.L.C., 2019-Ohio-3514.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

L.I. DEVELOPMENT-OHIO, L.L.C.,                          :

                 Plaintiff-Appellant,                   :
                                                                            No. 107865
                 v.                                     :

6150 SOM CENTER ROAD, L.L.C.,                           :
ET AL.
          Defendants-Appellees.                         :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 29, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                Case No. CV-16-873351


                                            Appearances:

                 Kasputis Law Firm, L.L.C., Edward F. Kasputis, for
                 appellant.

                 Charles V. Longo, Co., L.P.A., Charles V. Longo, and Emily
                 K. Anglewicz, for appellees.


MARY EILEEN KILBANE, A.J.:

                   Plaintiff-appellant,          L.I.       Development-Ohio,        L.L.C.   (“L.I.

Development”), appeals the trial court’s decision granting summary judgment in

favor of defendants-appellees, George Lonjak (“Lonjak”), Brooke DiFante
(“DiFante”), and Scott Fisher (“Fisher”) (collectively referred to as “individual

defendants”). For the reasons set forth below, we affirm.

               The instant appeal arises from a breach of lease and unjust

enrichment action filed by L.I. Development against 6150 SOM Center Road, L.L.C.

(“Tenant”) and the individual defendants.         L.I. Development is the owner of

commercial property located at 6150 SOM Center Road in Solon, Ohio.                    In

December 2009, L.I. Development, as landlord, entered into a five-year commercial

lease agreement with Tenant. Tenant operated a Panini’s restaurant in the rental

space with the basic monthly rent payment of $15,000.

               Tenant signed the lease through Lonjak, as its managing member,

and Lonjak, DiFante, and Fisher signed in their personal capacity as guarantors for

the performance of Tenant’s obligations under the lease. The individual defendants

were members of and owned an equity interest in Tenant. The original lease

commenced on June 1, 2009, and expired on May 31, 2015. On May 1, 2014, L.I.

Development and Tenant executed a five-year extension to the original lease to

commence on June 1, 2015, and expire on May 31, 2020. The lease extension

consisted of a letter addressed to L.I. Development stating that Tenant “gives notice

to exercise its option for a period of five (5) years[.] It is further understood that the

rent for the renewal term shall be determined per Section 21.02 of the Lease.”

Lonjak was the only individual defendant whose signature appeared on the letter.

None of the individual defendants executed a separate guaranty with respect to the

extension.
                 L.I. Development alleges that on June 10, 2016, the Tenant breached

the lease by vacating the premises and not paying rent and other payments due

under the lease. L.I. Development alleges that it has been unable to mitigate its

damages by re-renting the property.

                 L.I. Development seeks the balance of unpaid rent, taxes, and other

expenses it alleges are due through the remainder of the renewal term in the amount

of $494,591.44, with interest calculated per annum at 18 percent from June 1, 2016,

and $12,857.25 in attorney fees.

                 The matter proceeded to arbitration, where it was determined that

the individual defendants were not liable to L.I. Development. L.I. Development

appealed the arbitration decision. The matter then returned to the trial court’s

docket where the individual defendants moved for summary judgment. They argued

that the lease guaranty applied only to the original lease, which expired on May 31,

2015, and the lease extension does not demonstrate any intention to bind the

individual defendants for rent payments beyond the original lease term. L.I.

Development opposed and filed its own motion for summary judgment, which the

trial court struck as untimely.1

                 The trial court granted summary judgment in favor of the individual

defendants. In its thorough opinion, the court stated:

      The Court finds, construing the Lease, Lease Guaranty, and Lease
      Renewal, that the agreements are ambiguous as to whether the



      1   L.I. Development voluntarily dismissed its claims against Tenant.
      Individual Defendants guaranteed Tenant’s obligations beyond the
      original Lease term.

      Section 21.02 of the Lease, which incorporates the Lease Guaranty into
      the Lease, limits the Guaranty to “[t]his Lease” and omits any reference
      to renewal. Section 21.02 is ambiguous and could reasonably be
      construed to limit the Guaranty to the original Lease term. Similarly,
      the Lease Guaranty does not state it includes any renewal term and
      limits [L.I. Development’s] recourse against the Individual Defendants
      for non-payment to “this Guaranty.” Sections 1(e) and 2 of the
      Guaranty, which state the Individual Defendants waive “notice of any
      extensions granted,” are also ambiguous as to whether the Individual
      Defendants waive their consent in the future where Tenant requests an
      extension or otherwise exercises an option to renew the Lease. Further,
      the Lease Renewal itself is ambiguous as it purports to exercise
      Tenant’s option to renew, but fails to include any personal guaranty
      requirement or otherwise reference the Guaranty, and fails to include
      the Individual Defendants as signatories. In accordance with the law,
      the Court construes ambiguities in the agreements as limiting the Lease
      Guaranty to the original term of the Lease.

      Therefore, The Court finds reasonable minds could not conclude there
      existed meeting of the minds between [L.I. Development] and the
      Individual Defendants sufficient to establish guaranty contract for the
      Renewal term. The Court further finds the Lease Renewal is
      inapplicable as to the Individual Defendants, and that their obligations
      to [L.I. Development] ended upon expiration of the original Lease, May
      31, 2015. To give effect otherwise would permit construction of the
      Lease and Lease Guaranty where Tenant could unilaterally bind the
      Individual Defendants to extensions without their consent. The Lease,
      Lease Guaranty, and Lease Renewal failed to put the Individual
      Defendants on notice that the agreements could be construed in such
      manner, nor does the record demonstrate they intended such result.

              It is from this order that L.I. Development appeals, raising the

following single assignment of error for review:

                            ASSIGNMENT OF ERROR

      The trial court erred by granting [the individual defendants’] motion
      for summary judgment by construing the lease, lease guaranty, and
      lease renewal as ambiguous as to whether [the individual defendants]
       guaranteed the commercial rental obligations of [the Tenant LLC]
       beyond the original lease term.

                  L.I. Development argues the trial court erred when it granted

summary judgment in favor the individual defendants because the lease guaranty

unambiguously binds the individual defendants to any renewal terms of the Tenant

L.L.C.’s lease.

                  We review an appeal from summary judgment under a de novo

standard of review. Grafton v. Ohio Edison Co., 77 Ohio St. 3d 102, 105, 1996-Ohio-

336, 671 N.E.2d 241; Zemcik v. LaPine Truck Sales & Equip. Co., 124 Ohio App. 3d
581, 585, 706 N.E.2d 860 (8th Dist.1997). In Zivich v. Mentor Soccer Club, 82 Ohio

St.3d 367, 369-370, 1998-Ohio-389, 696 N.E.2d 201, the Ohio Supreme Court set

forth the appropriate test as follows:

       Pursuant to Civ.R. 56, summary judgment is appropriate when (1)
       there is no genuine issue of material fact, (2) the moving party is
       entitled to judgment as a matter of law, and (3) reasonable minds can
       come to but one conclusion and that conclusion is adverse to the
       nonmoving party, said party being entitled to have the evidence
       construed most strongly in his favor. Horton v. Harwick Chem. Corp.,
       73 Ohio St. 3d 679, 1995-Ohio-286, 653 N.E.2d 1196, paragraph three
       of the syllabus. The party moving for summary judgment bears the
       burden of showing that there is no genuine issue of material fact and
       that it is entitled to judgment as a matter of law. Dresher v. Burt, 75
Ohio St. 3d 280, 292-293, 1996-Ohio-107, 662 N.E.2d 264.

                  Once the moving party satisfies its burden, the nonmoving party “may

not rest upon the mere allegations or denials of the party’s pleadings, but the party’s

response, by affidavit or as otherwise provided in this rule, must set forth specific

facts showing that there is a genuine issue for trial.” Civ.R. 56(E); Mootispaw v.

Eckstein, 76 Ohio St. 3d 383, 385, 1996-Ohio-389, 667 N.E.2d 1197. Doubts must be
resolved in favor of the nonmoving party. Murphy v. Reynoldsburg, 65 Ohio St. 3d
356, 358-359, 1992-Ohio-95, 604 N.E.2d 138.

              To prevail on a breach of contract claims, “the plaintiff has the burden

of proving four elements: (1) the existence of a contract; (2) performance by the

plaintiff; (3) breach by the defendant; and (4) damage or loss to the plaintiff.”

DPLJR, Ltd. v. Hanna, 8th Dist. Cuyahoga No. 90883, 2008-Ohio-5872, ¶ 16, citing

Jarupan v. Hanna, 173 Ohio App. 3d 284, 2007-Ohio-5081, 878 N.E.2d 66 (10th

Dist.). “A meeting of the minds as to the essential terms of the contract is a

requirement to enforcing the contract.” Kostelnik v. Helper, 96 Ohio St. 3d 1, 2002-

Ohio-2985, 770 N.E.2d 58, ¶ 16, citing Episcopal Retirement Homes, Inc. v. Ohio

Dept. of Indus. Relations, 61 Ohio St. 3d 366, 369, 575 N.E.2d 134 (1991). “If the

minds of the parties have not met, no contract is formed. McCarthy, Lebit, Crystal

& Haiman Co., L.P.A. v. First Union Mgt., 87 Ohio App. 3d 613, 620, 622 N.E.2d
1093 (8th Dist.1993), citing Noroski v. Fallet, 2 Ohio St. 3d 77, 79, 442 N.E.2d 1302

(1982).

              In granting the individual defendants’ motion for summary

judgment, the trial court relied on Fairview Realty Investors v. Seaair, Inc., 8th

Dist. Cuyahoga No. 81296, 2002-Ohio-6819. We find this case instructive.

              In Fairview Realty, two corporate officers signed an agreement, on

behalf of the corporation and as individual guarantors, to lease a commercial space

from Fairview Realty Investors. The lease contained an option for an additional five-

year term, and the officers signed an addendum to the lease that incorporated all
terms and conditions of the original lease, but required only that the officers endorse

it in their corporate capacity. Ten months later, the corporate lessee moved its

business to another location, notified the lessor that it was insolvent, and did not

make any further payments under the lease.

               The trial court held that the corporate officers were not liable under

the addendum to the lease and granted their motion to dismiss Fairview Realty’s

complaint against them. On appeal, this court found it was apparent from the face

of the original lease that there was no requirement that the officers sign the lease in

their personal capacity, the fact that they did so could not serve to imply that the

lessor would not have executed the lease without their personal guaranties, and the

officers’ personal guaranties on the original lease were enforceable as to that lease

only, and not as to the extension. Id. at ¶ 12. This court reasoned,

      Courts construe guaranty agreements in the same manner as they
      interpret contracts. One need not go beyond the plain language of the
      agreement to determine the parties’ rights and obligations if a contract
      is clear and unambiguous. A guarantor is bound only by the precise
      words of his contract. The guarantee must clearly manifest an intent to
      bind the defendant. The clear and unambiguous terms of an
      instrument of guaranty will not be extended by construction or
      implication to cover a period of time not embraced within those terms.
      Indeed, if a contract is ambiguous so that it may either extend or limit
      a guarantor’s obligation, such contract should be construed to limit the
      obligation. As this court has specifically stated in Singer v. Bergsman,
      [8th Dist. Cuyahoga No. 59682, 1992 Ohio App. LEXIS 202 (Jan. 23,
      1992)],

      “Where a lease agreement does not clearly and unambiguously express
      the intention of the parties that the guarantor of rent payments is liable
      for such payments beyond the original term of the lease, the guarantor’s
      liability terminates at the expiration of the original lease. * * *
      Moreover, a guaranty described as unconditional and/or absolute
      cannot, without more, be construed to be continuing.”

(Citations omitted.) Id. at ¶ 10-11.

               Similarly, in the instant case, Sections 2.01, 3.01, 3.02, 5.01, 22.01,

and 23.12 of the lease place the obligations for rent payments, operating expenses,

taxes, utilities, maintenance, security deposit, and interest on Tenant only. Sections

11.01 and 11.02 define default and remedies under the lease and place the obligation

to pay any unpaid balance of the lease term on Tenant only. With regard to

extensions, Section 21.01 of the lease provides Tenant with the first option to renew

and states, “Tenant shall have the right, subject to the provisions hereinafter

provided, to renew the Term for one (1) period of five (5) years[.]” Section 21.02

states that if “Tenant properly exercises its first option to renew pursuant to Section

21.01 hereof, Tenant shall occupy the Premises during the First Renewal Term

subject to the same terms, covenants and conditions as provided in this Lease[.]”

Section 21.02 increases Tenant’s rent for the extended term.

               Based on the above language in the lease, the individual defendants

do not have any monetary performance obligations other than the operation of the

lease guaranty. Section 23.19 of the lease states that “[t]his lease shall be guaranteed

by George Lonjak, Brooke DiFante, and Scott Fisher pursuant to Lease Guaranty

included as Exhibit C and executed concurrently with the Lease, attached hereto.”

The lease guaranty states in the pertinent part:

      [The individual defendants] jointly and severally, guarantee[ ] to
      Landlord * * * the full and prompt payment of Rent, and any and all
      other sums and charges payable under the Lease by the Tenant * * *
      and hereby further guarantee[ ] the full and timely performance and
      observance of all of the covenants, terms, conditions and agreements
      under the Lease provided to be performed and observed by the Tenant
      * * * as well as all damages which Landlord may suffer in consequence
      of any default or breach under the Lease or this Guaranty.

               Section 1(e) of the guaranty further states that L.I. Development may

consent to an extension or extensions of the lease term. Section 2 provides that

“[t]he Guarantor waives * * * notice of any extensions granted * * * in connection

with this Guaranty of any Guaranteed Payment or Guaranteed Obligation.” The

guaranty is otherwise silent as to renewing or extending the Lease or Lease term.

The lease renewal states, “Tenant by way of this letter gives notice to exercise its

option for period of five (5) years, commencing on June 1, 2015 and expiring May

31, 2020.” The renewal does not reference the lease guaranty.

               When construing this evidence in favor of L.I. Development,

reasonable minds can come to but one conclusion — there are no genuine issues of

material fact and the individual defendants are entitled to judgment as matter of

law. The lease, lease guaranty, and lease renewal agreements are ambiguous as to

whether the individual defendants guaranteed Tenant’s obligations beyond the

original Lease term.

               Section 23.19 of the lease, which incorporates the lease guaranty into

the lease, limits the guaranty to “[t]his Lease” and omits any reference to renewal.

This section is ambiguous and could be construed to limit the guaranty to the

original lease term. There is no provision in the lease providing that the initial lease
guaranty applies to subsequent lease renewals. Additionally, the lease guaranty

limits L.I. Development’s recourse against the individual defendants for non-

payment to this guaranty. Sections 1(e) and 2 of the guaranty are also ambiguous as

to whether the individual defendants waive their consent in the future when Tenant

requests an extension or otherwise exercises an option to renew the lease.

Moreover, the lease renewal is ambiguous because it exercises Tenant’s option to

renew, but does not include any personal guaranty requirement or otherwise

reference the guaranty and does not include the individual defendants as

signatories. These ambiguities limit the individual defendants’ obligations under

the lease guaranty to the original term of the lease. Fairview Realty, 8th Dist.

Cuyahoga No. 81296, 2002-Ohio-6819 at ¶ 10-11; Singer, 8th Dist. Cuyahoga

No. 59682, 1992 Ohio App. LEXIS 202. Thus, there was no meeting of the minds

between L.I. Development and the individual defendants sufficient to establish a

guaranty contract for the renewal term and their obligations ended upon expiration

of the original lease on May 31, 2015.

              Accordingly, the sole assignment of error is overruled.

              Judgment is affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.


                                      ______
MARY EILEEN KILBANE, ADMINISTRATIVE JUDGE

LARRY A. JONES, SR., J., CONCURS;
RAYMOND C. HEADEN, J., DISSENTS (SEE SEPARATE DISSENTING
OPINION)

RAYMOND C. HEADEN, J., DISSENTING:

               I respectfully dissent from the majority opinion. For the reasons set

forth below, I find there are genuine issues of material fact, and therefore, the lower

court erred when it granted the individual defendants’ motion for summary

judgment.

               The terms of the documents — the lease, the lease guaranty, and the

lease renewal — demonstrate there was a meeting of the minds between L.I.

Development and the individual defendants to have the lease guaranty apply to lease

renewals. Per section 21.02 of the lease agreement, any extension of the lease will

be “subject to the same terms, covenants and conditions as provided in [the]

[l]ease.” The lease states, in section 23.19, that the document is guaranteed by the

individual defendants.

               The lease guaranty specifies that the individual defendants will satisfy

all sums and charges payable under the lease, including rent, during the initial term

and any lease extensions. The pertinent provisions of the lease guaranty are as

follows:
      1.) The landlord may at any time and from time to time take any or all
      of the following actions without affecting or impairing the liability and
      obligations of the Guarantor under this Guaranty:

      ***

      (e) consent to an extension or extensions of the term of the Lease.

The only reasonable interpretation of the above language is that should L.I.

Development consent to a lease extension, the obligations under the lease guaranty

will apply to the extension. Notice of lease extensions are not required to the

guarantors, or individual defendants, yet the parties agreed the guaranty will be

“continuing, absolute, and unconditional and remain in full force and effect until all

[g]uaranteed [p]ayments are made, all [g]uaranteed [o]bligations are performed,

and all obligations of the [g]uarantor under this [g]uaranty are fulfilled.” While the

lease extension does not specifically reference the guaranty, it states “[a]ll other

terms and conditions shall remain per the Lease.” Those terms and conditions

include sections 21.02 and 23.19 of the lease, and therefore, any extension is subject

to the lease guaranty.

              The terms of the documents identify the contracting parties’ intention

— to have the guaranty apply to lease extensions. Accordingly, I would find no

ambiguity exists in the application of the lease guaranty to the lease and lease

renewal.

              However, genuine issues of material fact still remain, such as L.I.

Development’s performance under the agreements; the individual defendants’

alleged breach of the agreements; whether the individual defendants were
sophisticated parties who had previously negotiated commercial lease agreements;

and any damages or loss experienced by L.I. Development. Based upon these issues

of material fact and possibly others, the trial court erred in granting the individual

defendants’ motion for summary judgment.